Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 Page 1 of 58




      EXHIBIT 2
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                   INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1       Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 Page 2 of 58 NYSCEF: 06/22/2020
                                                                          RECEIVED




            SUPREME COURT OF THE STATE OF NEW YORK
            COUNTY OF NEW YORK

             JEFF LUCAS,                                        
                                                                    Index No.
                                                   Plaintiff,
                                                                    Plaintiff designates New York County as the
                                                                    place of trial.
                                -against-
                                                                    The basis of venue is CPLR § 503 as a
             VERIZON COMMUNICATIONS, INC. and
                                                                    substantial part of the events alleged occurred
             VERIZON MEDIA, INC.,
                                                                    within New York County.
                                                Defendants.
                                                                                     SUMMONS
                                                                                            


            To the above-named Defendants:

            Verizon Communications, Inc.
            1095 Avenue of the Americas
            New York, NY 10036

            Verizon Media, Inc.
            770 Broadway
            New York, NY 10005


            YOU ARE HEREBY SUMMONED to answer the Complaint in this action and to serve a copy

            of your answer on Hoguet Newman Regal & Kenney, LLP, within 20 days after the service of

            this summons, exclusive of the day of service (or within 30 days after the service is complete if

            this summons is not personally delivered to you within the State of New York); and in case of

            your failure to appear or answer, judgment will be taken against you by default for the relief

            demanded in the complaint.




This is a copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                        1 of    27
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1       Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 Page 3 of 58 NYSCEF: 06/22/2020
                                                                          RECEIVED




            Dated: New York, New York                           HOGUET NEWMAN
                   June 22, 2020                                REGAL & KENNEY, LLP


                                                                By: _____________________
                                                                       Damian R. Cavaleri
                                                                       Steven M. Silverberg
                                                                       Miriam J. Manber

                                                                Hoguet Newman
                                                                Regal & Kenney, LLP
                                                                One Grand Central Place
                                                                60 East 42nd Street, 48th Floor
                                                                New York, NY 10165
                                                                Phone: 212-689-8808
                                                                Attorneys for Plaintiff
                                                                Jeff Lucas




                                                            2
This is a copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                        2 of    27
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                 INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1       Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 Page 4 of 58 NYSCEF: 06/22/2020
                                                                          RECEIVED




            SUPREME COURT OF THE STATE OF NEW YORK
            COUNTY OF NEW YORK
             JEFF LUCAS,
                                                                          VERIFIED COMPLAINT
                                                  Plaintiff,

                                -against-
                                                                          Index No.:
             VERIZON COMMUNICATIONS, INC. and
             VERIZON MEDIA, INC.,
                                                                          JURY TRIAL DEMANDED
                                               Defendants.



                    Plaintiff Jeff Lucas (“Mr. Lucas” or “Plaintiff”), by and through his attorneys Hoguet

            Newman Regal & Kenney, LLP, as for his Complaint against Defendants Verizon

            Communications Inc. (“Verizon Communications”) and Verizon Media Inc. (“Verizon Media”)

            (together “Verizon”), alleges as follows:

                                              NATURE OF THE CLAIM

                   1.      This is an action to save a unique and once-in-a-lifetime opportunity offered to Jeff

            Lucas, and the baseless threats and illusory promises from Verizon. Over the course of Plaintiff

            Jeff Lucas’s 35-plus year career in the ad sales business, opportunities to lead a premier

            organization’s global advertising sales are few and far between. When WarnerMedia presented

            him with such an opportunity—to lead all of the ad sales for its high-quality, brand-safe premium

            television network content—it was the perfect coda to his career. Mr. Lucas has spent decades

            cultivating deep roots in advertising sales related to high quality premium television network

            content. In 2018, Mr. Lucas was lured to his former position at Verizon Media by the promise that

            he would be able to continue doing this same type of work selling quality premium video

            television-type content delivered online based on Verizon Media’s commitment to substantially

            increase its inventory of online, high quality, premium brand-safe video content, premium brand-


This is a copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                        3 of    27
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)               INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1       Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 Page 5 of 58 NYSCEF: 06/22/2020
                                                                          RECEIVED




            safe display content, and content marketing. But this turned out to be a bait-and-switch. Verizon

            Media never fulfilled its promise to develop such content at scale, and when WarnerMedia offered

            Mr. Lucas a chance to work on high quality, brand-safe premium television network video content

            at scale, he was interested in the opportunity to do the work that Verizon Media never could allow

            him to do. But rather than work out a transition for Mr. Lucas to leave Verizon Media before his

            move to WarnerMedia, Mr. Lucas was faced with threats of litigation designed to intimidate him

            and prevent him from ascending to the apex of his career, solely because Verizon Media enjoyed

            his overall success and did not want him to leave and work for WarnerMedia, a subsidiary of

            AT&T. As a result, Mr. Lucas must seek judicial intervention to protect his opportunity and

            address the failure of Verizon Media to live up to its promises.

                                                        PARTIES

                   2.      Jeff Lucas is a resident of New York County.

                   3.      Verizon Communications, Inc. is a Delaware Corporation with its principal place

            of business in New Jersey.

                   4.      Verizon Media, Inc. is a Delaware Corporation with its principal place of business

            in New York County.

                                              JURISDICTION & VENUE

                   5.      The jurisdiction of this Court is invoked pursuant to N.Y. C.P.L.R. §§ 301 and 302.

            Defendants transact business in the state of New York.

                   6.      Venue is properly laid under CPLR § 503 and because a substantial part of the event

            alleged occurred within New York County.




                                                             2
This is a copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                        4 of    27
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                 INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1        Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 Page 6 of 58 NYSCEF: 06/22/2020
                                                                           RECEIVED




                                              FACTUAL BACKGROUND

                   7.      Plaintiff Jeff Lucas has decades of experience in the ad sales industry. Over that

            period of time, he held positions at NBCU, Viacom, Snap, Inc. and Verizon Media.

                   8.      He has developed an extensive professional network of relationships during his

            time in the ad sales industry and has developed a reputation as an excellent leader of ad sales

            departments.

                   9.      It is important to differentiate between different types of advertising sales roles.

            The roles are based on the content tied to the ad sales (i.e., what the consumer is viewing when the

            consumer sees the advertisement) and the context of the content (i.e., how and when they are

            delivered to the consumer, whether through television, online, billboard or print). As a result, the

            advertising strategies and business models vary greatly because the content and how it is delivered

            influences how consumers are targeted and which client decision-makers are approached.

                   10.     The advertising sales role that Mr. Lucas is seeking with WarnerMedia (President,

            WarnerMedia Advertising Sales), and the role he previously held at Verizon Media (Head of Ad

            Sales North America) are entirely separate with respect to these characteristics and consequently

            inhabit different places in the advertising industry.

                   11.     First, these roles rely on two wholly distinct methods of delivery.              The

            WarnerMedia role is responsible for sales of ads predominately delivered over its broadcast/cable

            television networks such as TNT or TBS (“Network Delivery”). Network Delivery results in

            broader audience targeting because the data available is more limited and the ads are distributed

            to a large broad-based audience at the same time. Ad sales for content that use Network Delivery

            is heavily reliant on contextual-based targeting strategies. Verizon Media does not deliver any of

            its content using Network Delivery.



                                                              3
This is a copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                        5 of    27
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                  INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1         Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 Page 7 of 58 NYSCEF: 06/22/2020
                                                                            RECEIVED




                   12.      Mr. Lucas’s role at Verizon Media, however, was exclusively related to sales of ads

            delivered online, through streaming, desktop or mobile web/app (“Online Delivery”) for all of the

            Yahoo (including Yahoo Mail), AOL, Huffington Post brands as well as the Microsoft brands,

            MSN and XBOX. Online Delivery is not tied to any set schedule, allowing the consumer to view

            the content on demand. Online Delivery also has more individualized data available, using deep

            data insights garnered from the consumer’s content consumption history, location tracking, mail,

            mail purchase receipts, carrier data, search requests and other data points allowing for more refined

            audience targeting and ads that are individualized.

                   13.      Ad sales for Verizon Media’s non-premium content that use Online Delivery,

            which comprised the majority of the content Mr. Lucas sold during his time with Verizon Media,

            primarily use programmatic sales: an automated process that leverages the available audience

            information for highly targeted individualized sales that is typically independent from the content

            being viewed by the individual. Content does not need to be contextual in nature. Content using

            Online Delivery may also utilize direct sales, but it is typically limited to premium content and

            only made up a smaller part of the revenue Mr. Lucas generated during his time with Verizon

            Media. While the role with WarnerMedia may include oversight of a very small amount of content

            using Online Delivery, he would have no oversight of any programmatic sales.

                    14.     Second, the content sold for each of the roles is dramatically different. The

            WarnerMedia role is almost exclusively focused on premium video content, which is high quality,

            television type, brand-safe (i.e., designed to avoid associations with negative content)

            entertainment/news/sports/finance programming using Network Delivery (“Network Premium

            Video Content”). Network Premium Video Content is professionally produced, often episodic,

            scripted or non-scripted, with contextual sponsorship opportunities differentiating itself in the



                                                             4
This is a copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                        6 of    27
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1         Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 Page 8 of 58 NYSCEF: 06/22/2020
                                                                            RECEIVED




            marketplace by creating a deeper resonance with the consumer. Advertisers seek to purchase

            Network Premium Video Content for advertisements using broad demographic information rather

            than targeted individual consumer data. Network Premium Video Content advertising sales is

            focused on the type of viewer the content attracts using the context of the content both based on

            the specific content itself and where and when the content is delivered. Verizon Media does not

            sell any ads related to Network Premium Video Content.

                   15.      In Mr. Lucas’s role with Verizon Media, he was primarily selling lower priced,

            non-premium display content, sold programmatically, which is usually an article viewed on a

            webpage, similar to magazine-type content. This can be premium (professionally produced, brand

            safe and with the ability to provide increased demand) or non-premium (generic articles and

            undifferentiated from other content available), and, given that it uses Online Delivery, is highly

            targetable using programmatic sales. Online display content was Mr. Lucas’s principal focus of

            advertising sales during his time with Verizon Media, making up more than 75% of the revenue

            he generated. He also had responsibilities related to sales of premium video content that used

            Online Delivery, but that content was limited and did not make up a substantial part of my revenue.

            Online display content would be a minimal part of my responsibilities in my role at WarnerMedia

            with no responsibilities related to programmatic sales.

                    16.     The Verizon Media position also had Online Delivered content marketing

            responsibilities. Content marketing is bespoke content online that may not explicitly promote a

            brand but is intended to stimulate interest in its products or services. Mr. Lucas’s department at

            Verizon Media sold some premium content marketing using Online Delivery, but it was very

            small. The role at WarnerMedia would not have these responsibilities.




                                                            5
This is a copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                        7 of    27
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                     INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1         Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 Page 9 of 58 NYSCEF: 06/22/2020
                                                                            RECEIVED




                   17.      Given that the roles deal at issue with different types of content that rely on different

            delivery methods, the client companies would interact with them distinctly. Network Television-

            based advertising, like what Mr. Lucas would perform at WarnerMedia, usually has a dedicated

            agency client buying team and associated line-item budget. Non-television advertising, primarily

            consisting of Online Delivered programmatic sales, typically has its own marketing budget and its

            own dedicated client-buying team in an agency company’s marketing department. The specific

            client decision-makers and strategies for the ad sales related to WarnerMedia’s and Verizon

            Media’s content are distinct and thus the roles are not competitive.

                    18.     Prior to 2016, Mr. Lucas’s positions had primarily focused on ad sales related to

            Network Premium Video Content, specifically episodic content through his work with NBCU

            Entertainment, NBCU Sports/Olympics, Viacom Entertainment (Comedy Central, Spike TV),

            Viacom Music (MTV, VH1), and Viacom Kids (Nickelodeon).

                    19.     During his time at Viacom, Mr. Lucas ran advertising sales for 22 Cable Networks

            representing approximately 25% of the total television cable industry’s audience. He introduced

            an industry leading custom cross-platform content marketing engine, Viacom Velocity, and a data-

            driven television ad solution called Viacom Vantage, creating and packaging targetable

            programmatic audience segments.

                    20.     Following his time at Viacom, Mr. Lucas was hired as the Global Head of Sales at

            Snap Inc. (then Snapchat), to develop its digital ad sales platform. At the time he began at Snap,

            ad sales were driven mostly by premium brand advertisers purchasing video mobile inventory to

            access a younger, harder to find audience. During his tenure at Snap, programmatic ad solutions

            were introduced and Snap’s premium, professionally produced, original video television-like

            content was marketed as part of Snap’s Discover platform.



                                                               6
This is a copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                        8 of    27
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)               INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                      10 of 58 NYSCEF: 06/22/2020




                    21.    Snap’s Discover Platform shows were similar to the Network Premium Video

            Content that Mr. Lucas had substantial experience selling during his time at Viacom, and his

            experience in developing the Viacom Velocity and Vantage divisions provided a foundation for

            Mr. Lucas to take his premium ad sales and content creation expertise and merge it with his ad

            sales knowledge to further enhance the Snap ad sales platform driving the fastest revenue growth

            for a digital company in history at scale during his tenure.

                    22.    In early 2018, Mr. Lucas’s deep experience in Network Premium Video Content ad

            sales, knowledge of direct/programmatic display ad sales and extensive client contact list led Tim

            Armstrong, CEO and Founder of Oath (rebranded to Verizon Media in January 2019), to hire Mr.

            Lucas for the position of Vice President, Head of America Sales.

                    23.    Mr. Armstrong represented to Mr. Lucas that he would be looking to Mr. Lucas to

            monetize Oath/Verizon Media’s soon-to-be expanded premium video content with premium brand

            advertisers. Mr. Armstrong expressed his vision of building a premium layer of video content sales

            over an existing base of premium video/display content executed programmatically using deep

            data insights to drive overall revenue. He discussed this in the context of possibly acquiring a

            Viacom-like Network Premium Video Content producer. But first, Oath/Verizon Media would

            need to develop incremental premium video/Display content to sell to premium content

            advertisers. This appealed to Mr. Lucas because of his vast experience with premium content and

            premium content advertisers.

                    24.    While discussing compensation for the position, Mr. Lucas stated that he was

            looking for a compensation plan similar to what he received at during his time at Viacom and

            Snap.




                                                             7
This is a copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                        9 of    27
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)             INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                      11 of 58 NYSCEF: 06/22/2020




                   25.     The initial offer from Mr. Armstrong of base salary with bonus and equity did not

            meet Mr. Lucas’s compensation request, but to bridge the gap between the offer and the request,

            Oath/Verizon Media offered additional compensation entirely contingent on the sales of premium

            content offerings at scale.

                   26.     Based on the stated commitment to develop Oath/Verizon Media-based owned and

            operated premium content, Mr. Lucas accepted a compensation package that included

            approximately one-third of his annual compensation (either $750,000 or $1,500,000 based on

            meeting certain thresholds) tied to sales of such Oath/Verizon Media owned and operated premium

            content broken down and described as Display Reserve (Premium Display Content), Video

            Reserve (Premium Video Content) and RYOT (Content Marketing), in a supplement to his

            employment agreement (the “Premium Content Bonus”). The Premium Content Bonus was

            memorialized in the Performance Bonus Program document provided with Mr. Lucas’s

            employment agreement, both of which Mr. Lucas signed on April 18, 2018. The documentation

            related to the acceptance of the equity portion of Mr. Lucas’s compensation was first provided

            months later in September 2018 in the form of a Restricted Stock Unit Agreement between Mr.

            Lucas and Verizon Communications (the “RSU Agreement”).

                   27.     Mr. Lucas began his position with Oath/Verizon Media in April 2018, shortly after

            signing the employment agreement.        He was responsible for Direct/Programmatic Digital

            Advertising Sales in the Americas across Verizon Media (consisting of online owned and operated

            sites representing AOL, Huffington Post, Yahoo, Yahoo Mail, and their associated brands, as well

            as representing the sale of Microsoft’s Global MSN and XBOX digital brand offerings), and was

            also responsible for the Demand Side Platform (“DSP”). The DSP programmatically sells the

            inventory of third-party publishers packaged with Verizon Media’s owned and operated digital



                                                            8
This is a copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      10 of 27
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)               INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                      12 of 58 NYSCEF: 06/22/2020




            sites. In January 2019, the Exchange Sales Group was added to Mr. Lucas’s responsibilities, which

            includes the programmatic sale of similar owned and operated/third party inventory to third party

            DSPs. The revenue generated by these two programmatic groups, the DSP and the Exchange Sales

            Group represented approximately 75% of the revenues Mr. Lucas’s advertising sales generated for

            Verizon Media. Direct sales of premium video/display content did not make up a substantial

            portion of the revenue from Mr. Lucas’s department due to limited scale.

                   28.     These responsibilities at the time were predominantly related to programmatic ad

            sales rather than premium content-based ad sales. The Oath/Verizon Media premium content at

            that time was insubstantial, but, based on Mr. Armstrong’s representations, Mr. Lucas expected it

            to increase. It never did in a material way. Verizon Media was unsuccessful in generating any

            substantial increase in its supply of Premium Display Content, Premium Video Content or Content

            Marketing.

                   29.     Upon arrival at Verizon Media, Mr. Lucas was informed he would also be

            overseeing a number of additional groups that provided global support to all sales: The Global

            Business to Business Marketing Group, The Global Client Service Organization, and The Global

            Business Operations Group. With respect to international sales, this responsibility was to provide

            support only and did not include any direct international sales responsibility.

                    30.    As Mr. Lucas continued in his position and provided substantial value to Verizon

            Media, it became apparent that Verizon Media would never develop sufficient premium brand-

            safe monetizable content/inventory to provide Mr. Lucas with an opportunity to realize the

            Premium Content Bonus. In fact, Verizon Media failed to create incremental, brand-safe, premium

            display inventory, did not produce a material amount of owned and operated monetizable premium

            video inventory and generated minimal RYOT content marketing offerings in 2018/early 2019.



                                                             9
This is a copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      11 of 27
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                  INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                      13 of 58 NYSCEF: 06/22/2020




                     31.   Mr. Lucas first brought the missing content associated with the Premium Content

            Bonus up with his boss, CEO Guru Gowrappan, in a conversation surrounding his first-year annual

            review. Mr. Gowrappan encouraged him to pursue with Human Resources what was promised.

            The overall review provided to Mr. Lucas was overwhelmingly positive.

                     32.   When Mr. Lucas approached Courtney Panik and Christy Fazeli in Human

            Resources to discuss the impossibility of receiving the Premium Content Bonus, they spoke with

            the Finance department and confirmed that there was no money associated with the Premium

            Content Bonus. No offer of any replacement for the missing compensation was presented to Mr.

            Lucas.

                     33.   On information and belief, Oath/Verizon Media had no intention, nor ability to

            develop sufficient premium content to give Mr. Lucas an opportunity to achieve the Premium

            Content Bonus, and only offered it to induce Mr. Lucas to accept the position as well as a reduced

            compensation package. In fact, Verizon/Verizon Media executives have stated numerous times,

            and as recently as January 2020 that it would not be investing in content production.

                     34.   During Mr. Lucas’s time at Verizon Media, despite his extraordinary performance,

            which included turning around Mr. Gowrappan’s sales department, building a new diverse, strong

            senior sales management team and generating tens of millions of dollars in incremental revenues,

            Mr. Lucas’s role had been reduced (the Latin American responsibilities were moved to

            International) and was further limited when, in March 2019, Mr. Gowrappan hired his good friend

            and former boss Iván Markman as Chief Business Officer (“CBO”).

                     35.   In January 2019, Mr. Gowrappan, asked Mr. Lucas to shift his reporting line to the

            incoming CBO, Mr. Markman. Earlier in his career, Mr. Markman had hired Mr. Gowrappan to

            work for him at Yahoo. Mr. Gowrappan stated that he needed one of his “own people” as a direct-



                                                           10
This is a copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      12 of 27
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                  INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                      14 of 58 NYSCEF: 06/22/2020




            report because the majority of his other direct-reports were former Verizon corporate employees.

            He told Mr. Lucas that he would not be successful unless he could hire Mr. Markman and asked if

            Mr. Lucas would help him out.

                   36.     Mr. Gowrappan promised Mr. Lucas that in return for agreeing to report to Mr.

            Markman, he would expand Mr. Lucas’s responsibilities from North America sales to include all

            International Ad Sales. Mr. Gowrappan also introduced the possibility of moving Ecommerce to

            expand Mr. Lucas’s scope of responsibilities

                   37.     Mr. Gowrappan also committed to Mr. Lucas that Mr. Markman would not interact

            externally with clients.

                   38.     Mr. Gowrappan never moved international ad sales to Mr. Lucas.

                   39.     Mr. Gowrappan never moved any Ecommerce responsibilities to Mr. Lucas to

            expand the scope of his responsibilities

                   40.     Mr. Markman upon arrival immediately requested a list of the top clients that he

            should meet and then proceeded to regularly meet with clients despite Mr. Gowrappan’s

            assurances to the contrary.

                   41.     Throughout 2019 and until the time of his departure on May 8, 2020, Mr. Lucas

            was the head of North America Ad Sales and Global Client Solutions (International sales support

            functions, almost no direct International sales responsibility).

                   42.     On December 11, 2019, AdAge, a well-known publication in the advertising

            industry, published an article covering the changes in broadcast/cable television ad sales leadership

            in 2019. It noted that the only open television ad sales leadership position not filled was

            WarnerMedia’s global head of ad sales.




                                                             11
This is a copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      13 of 27
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                  INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                      15 of 58 NYSCEF: 06/22/2020




                   43.     In the AdAge article, Mr. Lucas’s was the only name mentioned as a possible

            candidate to fill the WarnerMedia vacancy, and the author referenced Mr. Lucas’s experience at

            Viacom, including his involvement with the development of Viacom Vantage and Velocity, as

            why she believed Mr. Lucas would be the right candidate for the role. The role would leverage

            Mr. Lucas’s experience in the traditional TV business, as well as digital, social and programmatic

            ad sales.

                   44.     Mr. Lucas was surprised to see his name mentioned in the article, but agreed with

            the author’s assessment and thought the WarnerMedia position would be the opportunity that his

            35 plus-year career had been building to. And at the age of 59, he did not expect there to be similar

            opportunities in the future.

                   45.     The vacant title at WarnerMedia was “President, WarnerMedia Advertising Sales,”

            and its responsibilities include overseeing WarnerMedia’s media and premium episodic television

            based content, multiplatform advertising strategies and initiatives across WarnerMedia’s portfolio

            of television network brands (CNN, HLN, TNT, TBS, truTV, Cartoon Network, Adult Swim). It

            would return Mr. Lucas to a position with a similar scope as his responsibilities at NBC and

            Viacom, and to a role similar in geographic scale to Snap. It would also allow him to return to

            work with creators of premium television content, which was not available at Verizon Media. The

            WarnerMedia position would not include oversight responsibilities for programmatic ad sales,

            which made up the majority of Mr. Lucas’s responsibilities at Verizon Media.

                   46.     On December 14, 2019, shortly after the AdAge article was published, Mr.

            Markman sent Mr. Lucas a text message attaching the article with a question mark in the text.




                                                             12
This is a copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      14 of 27
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                      16 of 58 NYSCEF: 06/22/2020




                    47.    Mr. Gowrappan proceeded to contact Mr. Lucas on December 17, 2019 while Mr.

            Lucas was out of the country on vacation suggesting Mr. Lucas call him. Mr. Lucas complied and

            called him that evening.

                    48.    During their phone call, Mr. Gowrappan mentioned he heard a rumor that Mr.

            Lucas was leaving Verizon Media to go to WarnerMedia.               Mr. Lucas suggested that Mr.

            Gowrappan did not hear a rumor, but had read it in an AdAge article. Mr. Gowrappan agreed and

            asked Mr. Lucas whether he was looking for another position and mentioned that he valued loyalty.

            Mr. Lucas replied that he was not in the market looking for another position and that he receives

            calls periodically about other positions when they open up, even though they are rarely

            opportunities he would consider. Mr. Lucas mentioned that when other companies approach him,

            he will usually listen. Mr. Lucas stated that he did not have a contractual commitment and that he

            listened because he would always want to do what is best for his family for the time remaining in

            his career.

                    49.    As the call continued, Mr. Lucas asked Mr. Gowrappan if he would speak with a

            much larger company if the company called to recruit him into a CEO role. Mr. Gowrappan replied

            yes, but stated that he has a two-year commitment remaining to Verizon Media and was not able

            to move now. Mr. Gowrappan ended the call by telling Mr. Lucas that Mr. Lucas has been

            delivering great results and that he did not feel good about the recent article.

                    50.    The following morning, Mr. Markman attempted to contact Mr. Lucas while Mr.

            Lucas was still on vacation and later texted Mr. Lucas that “Guru didn’t get the warm and fuzzy

            on this one based on your guys call. Will try later to make sure we are clear”. Mr. Lucas responded

            and after playing phone tag for a day, Mr. Lucas spoke with Mr. Markman about his conversation

            with Mr. Gowrappan.



                                                             13
This is a copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      15 of 27
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)             INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                      17 of 58 NYSCEF: 06/22/2020




                   51.     When he spoke with Mr. Markman, Mr. Lucas reviewed his conversation with Mr.

            Gowrappan and the questioning of loyalty. Mr. Lucas stated to Mr. Markman that Mr. Lucas did

            not have a contractual commitment with Verizon Media, and that he only wants to do what is best

            for his family over the remaining years in his career. Mr. Lucas mentioned that he was promised

            a number of things by Verizon Media when hired, which Mr. Gowrappan knew about, and then

            again by Mr. Gowrappan in January 2019 that were never delivered, including responsibility for

            International Sales and the possible movement of ECommerce to Mr. Lucas. Mr. Lucas also

            mentioned the Premium Content Bonus that he was promised when hired, which represented

            approximately one third of his total compensation package and never realized. Mr. Markman

            confirmed that Mr. Gowrappan had mentioned to him that Mr. Lucas was not happy about the

            unavailability of the Premium Content Bonus. Mr. Markman also asked that if Mr. Lucas were

            ever considering another opportunity, he should approach Mr. Markman first before accepting an

            offer to see if there was anything Mr. Markman could do to keep him at Verizon Media and

            expressed how well Mr. Lucas had performed at Verizon Media and they wanted him to stay.

                   52.     At no time during that call or any other communication in 2019 or early 2020, did

            Mr. Gowrappan or Mr. Markman mention any non-competition restriction, nor did either state that

            the WarnerMedia position would violate any terms of Mr. Lucas’s agreements with Verizon.

                   53.     In early 2020, Mr. Lucas engaged in detailed discussions with WarnerMedia

            regarding the vacant position described in AdAge. As those discussions turned serious, Mr. Lucas

            decided to follow the guidance of Mr. Markman and let him know over the last week of February

            that he received a serious offer from WarnerMedia and that he wanted to accept the position. He

            verbally communicated the details of the offer to Mr. Markman during the week of February 27,

            2020, and later via text on March 3, 2020.



                                                           14
This is a copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      16 of 27
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                      18 of 58 NYSCEF: 06/22/2020




                   54.     Mr. Lucas had multiple conversations with Mr. Markman and Andy Nebens (Chief

            People Officer) during the first week of March to discuss his intent to accept the WarnerMedia

            position and the timing and process of a transition. In the first conversation with Mr. Nebens, Mr.

            Nebens offered a potential increase in compensation to get him to stay with Verizon Media. Mr.

            Lucas kindly refused and stated that he wanted to return to selling premium television content

            (Network Premium Video Content) and work with premium television content creators again, an

            opportunity which never materialized at Verizon Media.

                   55.     At their next meeting, Mr. Nebens informed Mr. Lucas that he had agreed to a non-

            compete. Mr. Lucas informed Mr. Nebens that he did not recall ever discussing or agreeing to a

            non-compete, nor seeing it in his employee agreement. Mr. Nebens informed Mr. Lucas it was

            not in his employment agreement but instead attached as an exhibit to his RSU Agreement, which

            he accepted five months after starting with Verizon Media. Mr. Lucas suggested that burying the

            non-compete deep in the small print of the RSU Agreement already promised at the time of hiring

            was sneaky. Mr. Nebens smiled and told Mr. Lucas he could not agree to that description.

                   56.     On March 13, 2020, Verizon Media’s outside counsel sent a letter to Mr. Lucas’s

            attorney threatening to bring legal action and asserting that the positions they believed Mr. Lucas

            was contemplating with WarnerMedia and Xandr (another AT&T subsidiary) were in violation of

            the non-competition provisions in exhibits to the RSU Agreement he signed during his

            employment with Verizon Media. The Verizon Media attorney requested a copy of the description

            of the WarnerMedia role (and Xandr role, though one had never been discussed) and sought

            confirmation that Mr. Lucas was in compliance with his confidentiality obligations.

                   57.     Having nothing to hide, on March 17, 2020, Mr. Lucas’s attorney provided a

            description of the WarnerMedia position demonstrating that the position was not competitive. On



                                                            15
This is a copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      17 of 27
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)               INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                      19 of 58 NYSCEF: 06/22/2020




            March 19, 2020, Mr. Lucas’s attorney followed up with a letter explaining that Verizon Media and

            WarnerMedia could not compete because the content at issue was of an entirely different nature:

            Mr. Lucas was unable to sell ads related to Network Premium Video Content at Verizon Media,

            instead selling direct and programmatic ads, primarily for display content; Network Premium

            Video Content ad sales would be his primary responsibility at WarnerMedia, which was virtually

            absent at Verizon Media; and he would have no responsibility for programmatic ads at

            WarnerMedia, which was the main source of advertising sales revenue at Verizon Media.

            (Although Xandr does offer programmatic solutions, this was not a role he was considering.)

            Furthermore, he was in compliance with all confidentiality provisions, and the differing nature of

            the work meant that the little, if any, confidential Verizon Media information in my possession of

            which he may be aware would not be of much use to WarnerMedia.

                   58.     Following extensive discussions and correspondence, Verizon Media continued to

            threaten legal action to enforce the non-competition provisions in the exhibit to the equity

            agreements if Mr. Lucas were to move forward with the WarnerMedia position.

                   59.     In response, in an effort to clarify and potentially address Verizon Media’s

            concerns, Mr. Lucas requested that Verizon Media identify the basis for its assertion that the

            WarnerMedia position would violate any enforceable non-competition restriction.          Such an

            explanation never came; Verizon Media only identified general job responsibilities and simply

            stuck by its assertion that the positions were competitive because Mr. Lucas would be selling ads

            and performing similar functions.

                   60.     Verizon Media intentionally ignored the fundamental differences between the

            responsibilities of each position. These included differences between the companies’ inventories

            of content, that Mr. Lucas would be selling ads related to Network Premium Video Content



                                                           16
This is a copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      18 of 27
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)               INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                      20 of 58 NYSCEF: 06/22/2020




            unavailable at Verizon Media, the differences between the strategies and way in which ad sales for

            premium episodic television content (such as WarnerMedia’s content) differs from

            display/programmatic content (such as Verizon Media’s content), and that Mr. Lucas was simply

            not privy to any information that would give WarnerMedia any advantage.

                   61.     For Mr. Lucas, the opportunity at WarnerMedia was what was missing from

            Verizon Media, though promised to him when he started. There was virtually no premium video

            content to sell and no way to interact with the content creators and put together advertising

            strategies leveraging premium video content.         He was stuck selling almost exclusively

            direct/programmatic non-premium lower priced display content, which was not the type of work

            he was promised when he accepted the position at Verizon Media and not the type of work he

            wanted to continue doing as his career was at its height.

                   62.     In an April 3, 2020 letter from Verizon Media, however, the company’s real reason

            for threatening Mr. Lucas with legal action was laid bare: “the Company hopes Mr. Lucas remains

            a Verizon Media employee.” Given Mr. Lucas’s track record at Verizon Media of course they

            wanted to keep him in his position: he was an excellent employee, at a bargain rate, because more

            than a third of the compensation he was promised in 2018 and 2019 was simply not achievable

            and never delivered.

                   63.     When Mr. Lucas reported Verizon Media’s position to WarnerMedia,

            WarnerMedia was clear that it would not be able to hire him with the threat of litigation from

            Verizon Media. Verizon Media’s bad faith threat of litigation would cost Mr. Lucas the biggest

            opportunity of his career.

                   64.     What is more, during this time Mr. Lucas had no ability to challenge Verizon

            Media’s position as the courts in New York were closed in light of the COVID-19 pandemic, and



                                                            17
This is a copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      19 of 27
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)              INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                      21 of 58 NYSCEF: 06/22/2020




            while the matter was important to him, it was not essential and would have to wait until the

            environment improved.

                   65.     Having considered his options, Mr. Lucas notified Mr. Markman on April 17, 2020,

            that despite Mr. Lucas’s multiple offers to work out an amicable transition, Mr. Lucas’s last day

            would be May 4, 2020. Mr. Lucas felt that Verizon Media and Verizon Media’s lawyers were not

            operating in good faith, and merely stalling in order to block the chance for Mr. Lucas to join

            WarnerMedia because it was owned by AT&T. Mr. Lucas was told numerous times by both Mr.

            Markman and Mr. Nebens that Verizon would not be as tough on enforcing the non-compete if

            WarnerMedia was not owned by AT&T, but they never elaborated on what that actually meant.

                   66.     Both Mr. Markman and Mr. Nebens stated that Verizon has to send a message to

            AT&T and other Verizon employees that they could not leave Verizon to work at AT&T. Mr.

            Lucas was told by both Mr. Markman and Mr. Nebens that if they let Mr. Lucas go to AT&T ,

            how, for example, could they say no to Verizon Consumer Group EVP & CEO, Ronan Dunne, if

            he wanted to leave to go to work for AT&T or T-Mobile. During that conversation, it was also

            discussed that the courts are not open to challenge Verizon Media’s decision that Mr. Lucas’s

            offered position at WarnerMedia was violating a non-compete provision.

                   67.     Mr. Lucas decided to leave Verizon regardless, and resigned effective as of May 8,

            2020, four days later than originally planned, at Mr. Markman’s request to facilitate better

            messaging.

                   68.     When Mr. Lucas resigned, he did not have a position in place and believed that the

            opportunity with WarnerMedia was lost. In conversation the week of April 21, 2020, following

            the date Mr. Lucas notified Verizon Media of his plans to leave, Mr. Lucas informed Mr. Nebens




                                                           18
This is a copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      20 of 27
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                 INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                      22 of 58 NYSCEF: 06/22/2020




            that he felt the WarnerMedia opportunity was lost and Mr. Nebens suggested once again for Mr.

            Lucas to remain with Verizon Media since he had no job offer pending. Mr. Lucas declined.

                    69.     However, discussions with WarnerMedia resumed since his departure and

            WarnerMedia formally offered the position to Mr. Lucas contingent on providing an assurance

            that Verizon would not bring an action seeking to enforce the restrictive covenant. The offer will

            expire on June 30, 2020.

                    70.     On June 5, 2020, by letter, Mr. Lucas sought an assurance from Verizon that it

            would not continue its threat of litigation given that the non-competition provision was not

            enforceable with respect to the WarnerMedia position and he was no longer a Verizon Media

            employee.

                    71.     Instead, on June 12, 2020, despite not being a Verizon Media employee for more

            than a month, Verizon Media continued its baseless threat, focused solely on its assertion that

            WarnerMedia is a competitor and Mr. Lucas would be performing similar functions for

            WarnerMedia as he performed for Verizon Media.

                                                 CAUSES OF ACTION

                                              FIRST CAUSE OF ACTION
                                                 Declaratory Judgment

                    72.     Mr. Lucas repeats and realleges the allegations set forth in paragraphs 1 through 71

            as if fully set forth herein.

                    73.     Pursuant to CPLR § 3001, Mr. Lucas requests that the Court enter judgment

            declaring that the non-competition restrictions in Exhibit B to the equity agreements are invalid

            and unenforceable under New Jersey law with respect to the position of President, WarnerMedia

            Advertising Sales and its oversight of the WarnerMedia’s Television Assets.




                                                             19
This is a copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      21 of 27
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                  INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                      23 of 58 NYSCEF: 06/22/2020




                    74.     A justiciable controversy exists, as detailed above, due to the representations from

            Verizon Media’s counsel threatening to enforce such restriction to prevent Mr. Lucas from starting

            in the position at WarnerMedia.

                    75.     Mr. Lucas is unable to begin his position with WarnerMedia with the threat of

            litigation from Defendants.

                    76.     The conflicting views of the enforceability of Exhibit B to the equity agreements

            between Plaintiff and Defendants render the parties’ rights and obligations uncertain, and this issue

            is accordingly ripe for a declaratory judgment.

                                             SECOND CAUSE OF ACTION
                                                  Injunctive Relief

                    77.     Mr. Lucas repeats and realleges the allegations set forth in paragraphs 1 through 76

            as if fully set forth herein.

                    78.     Unless injunctive relief is granted, Mr. Lucas will suffer irreparable harm including,

            but not limited to, loss of livelihood and loss of business opportunities.

                    79.     Mr. Lucas has no adequate remedy at law for his present and threatened injury.

                    80.     Accordingly, Mr. Lucas is entitled to preliminary and permanent injunctive relief

            enjoining and restraining Defendants from attempting to enforce or enforcing the non-competition

            provisions in their equity agreements with Mr. Lucas with respect to the position of President,

            WarnerMedia Advertising Sales

                                              THIRD CAUSE OF ACTION
                                       Tortious Interference with Business Relations

                    81.     Mr. Lucas repeats and realleges the allegations set forth in paragraphs 1 through 80

            as if fully set forth herein.




                                                              20
This is a copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      22 of 27
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                  INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                      24 of 58 NYSCEF: 06/22/2020




                    82.     Mr. Lucas has a business relationship with WarnerMedia and has an offer of

            employment for the position of President, WarnerMedia Advertising Sales.

                    83.     Mr. Lucas disclosed this relationship to Defendants, including the offer of

            employment.

                    84.     Defendants have threatened to initiate litigation to enforce non-competition

            provisions that Defendants know are not enforceable with respect to the position of President,

            WarnerMedia Advertising Sales.

                    85.     Defendants’ threat of litigation, if not lifted by June 30, 2020, will cause the offer

            of employment for the position of President, WarnerMedia Advertising Sales to be rescinded.

                    86.     As a result of the foregoing, in the event an injunction is not issued and the

            employment offer is rescinded due to Defendants’ baseless threats, Mr. Lucas will sustain

            irreparable harm to his career and severe economic injury for which he is entitled to monetary

            compensation in an amount to be determined at trial but in any event not less than $1,000,000.

                                            FOURTH CAUSE OF ACTION
                                           Fraudulent Inducement to Contract

                    87.     Lucas repeats and realleges the allegations set forth in paragraphs 1 through 86 as

            if fully set forth herein.

                    88.     Prior to entering into an employment agreement with Defendants, Tim Armstrong,

            CEO of Oath now Defendant Verizon Media, represented that Oath would continue and increase

            development of premium content.

                    89.     Mr. Armstrong knew that it was not true, but made the statement to induce Mr.

            Lucas to accept approximately one-third of his compensation in the form of bonus compensation

            related to advertising sales relating to the premium content, the Premium Content Bonus.




                                                             21
This is a copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      23 of 27
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                  INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                      25 of 58 NYSCEF: 06/22/2020




                    90.     Mr. Lucas relied on Mr. Armstrong’s representation and entered into the

            employment agreement.

                    91.     Mr. Lucas later learned that there would not be sufficient premium content for him

            to achieve the Premium Content Bonus promised to him when he entered into the employment

            agreement.

                    92.     As a result of the foregoing, Mr. Lucas has been harmed in an amount to be

            determined at trial, but in no event less than seven hundred fifty thousand dollars ($750,000).

                                            FIFTH CAUSE OF ACTION
                              Breach of Implied Covenant of Good Faith and Fair Dealing

                    93.     Lucas repeats and realleges the allegations set forth in paragraphs 1 through 92 as

            if fully set forth herein.

                    94.     Implied in all contracts, including the April 18, 2018 employment agreement and

            Performance Bonus Program between Oath (now Verizon Media) and Mr. Lucas, is a covenant of

            good faith and fair dealing, which is breached when a party to the contract acts in a manner that,

            although not constituting a breach of contract, deprived the other party to the contract the right to

            receive the benefit of the agreement.

                    95.     Mr. Lucas performed all of his material obligations under the Employment

            Agreement and Bonus Program to the extent possible.

                    96.     Defendants failed to provide the premium content required for him to satisfy the

            conditions of the Performance Bonus Program, undermining the spirit of the agreement between

            the parties and breaching the implied covenant of good faith and fair dealing.

                    97.     As a result of the foregoing, Mr. Lucas has been damaged in an amount to be

            determined at trial, but in no event less than seven hundred fifty thousand dollars ($750,000).




                                                             22
This is a copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      24 of 27
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                 INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                      26 of 58 NYSCEF: 06/22/2020




                                                PRAYER FOR RELIEF

            WHEREFORE, Plaintiff Jeff Lucas respectfully requests that this Court enter judgment and grant

            the following relief:

            a.     An Order preliminarily and permanently enjoining and restraining Defendants, their

                   partners, officers, directors, principals, agents, servants, employees, successors and

                   assigns, and all other persons in active concert, privity or in participation with Defendants,

                   from attempting to enforce or enforcing the non-competition provisions in their equity

                   agreements with Plaintiff with respect to the position of President, WarnerMedia

                   Advertising Sales;

            b.     In the event there is no resolution prior to June 30, 2020, award Plaintiff an amount of not

                   less than one million dollars ($1,000,000) as a result of Defendants’ tortious interference

                   in Plaintiff’s relationship with WarnerMedia;

            c.     Award Plaintiff an amount of not less than seven hundred fifty thousand dollars ($750,000)

                   as a result of Defendants’ fraudulent inducement;

            d.     Award Plaintiff an amount of not less than seven hundred fifty thousand dollars ($750,000)

                   as a result of Defendants’ breach of the covenant of good faith and fair dealing;

            e.     Award Plaintiff costs and expenses of this action together with reasonable attorneys’ fees;

            and

            f.     Such other and further relief as this Court deems just and proper.




                                                            23
This is a copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      25 of 27
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)             INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                      27 of 58 NYSCEF: 06/22/2020




            Dated: New York, New York
                   June 18, 2020

                                                         HOGUET NEWMAN
                                                         REGAL & KENNEY, LLP


                                                 By:
                                                         Damian R. Cavaleri
                                                         Steven M. Silverberg
                                                         Miriam J. Manber

                                                         Hoguet Newman
                                                         Regal & Kenney, LLP
                                                         One Grand Central Place
                                                         60 East 42nd Street, 48th Floor
                                                         New York, NY 10165
                                                         Phone: 212-689-8808

                                                         Attorneys for Plaintiff
                                                         Jeff Lucas




                                                           24
This is a copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      26 of 27
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                   INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 Page 28 of 58 NYSCEF: 06/22/2020
                                                                    RECEIVED




                                                      VERIFICA TION

             ST ATE OF NEW YORK )
                                ) ss.:
             COUNTY OF NEW YORK )

                     Jeff Lucas, being duly sworn deposes and says, that deponent is the plaintiff in this

             action ; that deponent has read the foregoing Verified Complaint and knows the contents thereof;

             that the same is true to deponent's own knowledge, except as to the matters therein stated to be

             alleged upon information and belief, and as to those matters, believes to be true.




                                                                   Jef ~~
             Sworn to before me this
            t~ day of June, 2020




            ~




                                                              25

This is a copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                     27 of 27
                                                                                                                           INDEX NO. 652529/2020
NYSCEF DOC. NO. 19 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                       29 of 58 NYSCEF: 06/29/2020



                                 SUPREME COURT OF THE STATE OF NEW YORK
                                           NEW YORK COUNTY
          PRESENT:             HON. JENNIFER G. SCHECTER                                           PART                IAS MOTION 54EFM
                                                                                    Justice
          ---------------------------------------------------------------------------------X       INDEX NO.               652529/2020
           JEFF LUCAS,
                                                                                                   MOTION DATE
                                                       Plaintiff,
                                                                                                   MOTION SEQ. NO.              001
                                               -v-
           VERIZON COMMUNICATIONS, INC.,VERIZON MEDIA,
                                                                                                      DECISION + ORDER ON
           INC.
                                                                                                            MOTION
                                                       Defendants.
          ---------------------------------------------------------------------------------X

          The following e-filed documents, listed by NYSCEF document number (Motion 001) 2, 3, 4, 5, 6, 7, 8, 9,
          10, 11, 13, 14, 15, 16, 17, 18
          were read on this motion to/for                                           INJUNCTION/RESTRAINING ORDER                          .

          Upon the foregoing documents, it is ORDERED that Plaintiff's motion is DENIED.
          Plaintiff established a likelihood of success on the merits by demonstrating that the
          restrictive covenant is likely unenforceable (BDO Seidman v Hirshberg, 93 NY2d 382,
          388-93 [1999]; see FP UC Holdings, LLC v Hamilton, 2020 WL 1492783, at *11 [Del Ch
          Mar. 27, 2020], citing Ascension Ins. Holdings, LLC v Underwood, 2015 WL 356002, at
          *5 [Del Ch Jan. 28, 2015]); thus, if defendants moved to preliminarily enjoin him from
          working for Warner such a motion would likely be denied. Nonetheless, plaintiff's motion
          for injunctive relief must be denied because he has not demonstrated irreparable harm
          (Harris v Patients Medical, P.C., 169 AD3d 433, 434-35 [1st Dept 2019]). If Warner
          refuses to hire plaintiff due to Verizon's litigation threats based on what appears to be an
          unenforceable restrictive covenant, plaintiff may seek to recover monetary damages in the
          form of lost earnings on a claim for tortious interference with business relations
          (see Amaranth LLC v J.P. Morgan Chase & Co., 71 AD3d 40, 47 [1st Dept 2009];
          accord Sprecher v Thibodeau, 169 AD3d 407 [1st Dept 2019]). If plaintiff is indeed unable
          to work at Warner, he may file an amended complaint specifically seeking those
          damages. A telephonic preliminary conference will be held on July 27, 2020 at 3:00
          (plaintiff shall circulate a dial-in number 30 minutes beforehand). The parties' joint letter
          shall be e-filed and emailed to the court at least one week before the conference.


                    6/29/2020
                      DATE                                                                         JENNIFER G. SCHECTER, J.S.C.
           CHECK ONE:                            CASE DISPOSED                          X      NON-FINAL DISPOSITION

                                                 GRANTED               X    DENIED             GRANTED IN PART                OTHER



           652529/2020 LUCAS, JEFF vs. VERIZON COMMUNICATIONS, INC.                                                         Page 1 of 1
           Motion No. 001



                                                                           1 of 1
                                                                                               INDEX NO. 652529/2020
NYSCEF DOC. NO. 26 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                       30 of 58 NYSCEF: 07/10/2020




                                   SUPREME COURT OF THE STATE OF NEW YORK
                                            COUNTY OF NEW YORK

           JEFF LUCAS,

                              Plaintiff,
                                                                  Index No. 652529/2020
                   v.
                                                              ORDER GRANTING ADMISSION PRO
           VERIZON COMMUNICATIONS, INC. and                             HAC VICE
           VERIZON MEDIA, INC.,                                    OF LARRY L. TURNER

                              Defendants.


                  Larry L. Turner, having applied to this Court for admission pro hac vice to represent

          Defendants Verizon Communications, Inc. and Verizon Media, Inc. in the above-captioned matter,

          and said application having been supported by an affirmation of John Guyette, a member of the

          Bar of the State of New York and attorney of record herein for Verizon Communications, Inc. and

          Verizon Media, Inc., an affidavit of the application dated July 1, 2020, and a Certificate of Good

          Standing, and the Court having reviewed the foregoing submissions and due deliberation having

          been had, it is therefore

                  ORDERED that the motion is GRANTED and Larry L. Turner is permitted to appear and

          to participate in this action on behalf of Verizon Communications, Inc. and Verizon Media, Inc.;

          and it is further

                  ORDERED that Mr. Turner shall at all times be associated herein with counsel who is a

          member in good standing of the Bar of the State of New York and is attorney of record for the

          parties in questions and all pleadings, briefs and other papers filed with the Court shall be signed

          the attorney of record, who shall be held responsible for such papers and for the conduct of this

          action; and it is further




                                                        1 of 2
                                                                                              INDEX NO. 652529/2020
NYSCEF DOC. NO. 26 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                       31 of 58 NYSCEF: 07/10/2020




                  ORDERED that, pursuant to §520.11 of the Rules of the Court of Appeals and §602.2 of

          the Rules of the Appellate Division, First Department, the attorney hereby admitted pro hac vice

          shall abide, by the standards of professional conduct imposed upon members of the New York

          Bar, including the Rules of the Courts governing the conduct of attorneys and the Disciplinary

          Rules of the Code of Professional Responsibility; and it is further

                  ORDERED that Mr. Turner shall be subject to the jurisdiction of the Courts of the State of

          New York with respect to any acts occurring during the course of his participation in this matter,

          and it is further

                  ORDERED that said counsel shall notify the Court immediately of any matters or event in

          this or any other jurisdiction which affects his standing as a member of the Bar.

                                                        SO ORDERED


          Dated: July 10, 2020                          ____________________________________
                                                              Jennifer G. Schecter, JSC




                                                           2


                                                        2 of 2
FILED: NEW YORK COUNTY CLERK 07/10/2020 06:52 PM                                                                           INDEX NO. 652529/2020
NYSCEF DOC. NO. 27 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                       32 of 58 NYSCEF: 07/10/2020



                                 SUPREME COURT OF THE STATE OF NEW YORK
                                           NEW YORK COUNTY
          PRESENT:             HON. JENNIFER G. SCHECTER                                           PART                IAS MOTION 54EFM
                                                                                    Justice
          ---------------------------------------------------------------------------------X       INDEX NO.               652529/2020
           JEFF LUCAS,
                                                                                                   MOTION SEQ. NO.              002
                                                       Plaintiff,

                                                 -v-
                                                                                                      DECISION + ORDER ON
           VERIZON COMMUNICATIONS, INC.,VERIZON MEDIA,
                                                                                                            MOTION
           INC.,

                                                       Defendants.
          ---------------------------------------------------------------------------------X

          The following e-filed documents, listed by NYSCEF document number (Motion 002) 21, 22, 23, 24, 25
          were read on this motion to/for                                                          PRO HAC VICE                           .

          Upon the foregoing documents, the motion is GRANTED in accordance with the separately e-

          filed order (Dkt. 26).




                    7/10/2020
                      DATE                                                                         JENNIFER G. SCHECTER, J.S.C.
           CHECK ONE:                             CASE DISPOSED                         X      NON-FINAL DISPOSITION

                                             X    GRANTED                   DENIED             GRANTED IN PART                OTHER

           APPLICATION:                           SETTLE ORDER                                 SUBMIT ORDER

           CHECK IF APPROPRIATE:                  INCLUDES TRANSFER/REASSIGN                   FIDUCIARY APPOINTMENT          REFERENCE




           652529/2020 LUCAS, JEFF vs. VERIZON COMMUNICATIONS, INC.                                                         Page 1 of 1
           Motion No. 002



                                                                         1 of 1
                                                                                               INDEX NO. 652529/2020
NYSCEF DOC. NO. 28 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                       33 of 58 NYSCEF: 07/17/2020




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK
           JEFF LUCAS,
                                                                        FIRST AMENDED VERIFIED
                                                Plaintiff,
                                                                        COMPLAINT
                             -against-

           VERIZON COMMUNICATIONS, INC. and                             Index No.: 652529/2020
           VERIZON MEDIA, INC.,
                                                                        JURY TRIAL DEMANDED
                                             Defendants.




                 Plaintiff Jeff Lucas (“Mr. Lucas” or “Plaintiff”), by and through his attorneys Hoguet

          Newman Regal & Kenney, LLP, as for his First Amended Complaint against Defendants Verizon

         Communications Inc. (“Verizon Communications”) and Verizon Media Inc. (“Verizon Media”)

         (together “Verizon”), alleges as follows:

                                            NATURE OF THE CLAIM

                 1.      This action is about the illusory promises that Verizon made to induce Plaintiff Jeff

          Lucas to join the company, and the baseless threats that Verizon used to keep Mr. Lucas from

          starting a position with another company. Verizon’s actions ultimately cost Mr. Lucas millions of

          dollars and the unique and lucrative opportunity to serve as President of Advertising Sales for

          WarnerMedia.

                 2.      Over the course of Mr. Lucas’s 37-year career in the ad sales business, opportunities

          to lead a premier organization’s global advertising sales are few and far between.           When

          WarnerMedia presented him with such an opportunity—to lead all of the ad sales for its high-

          quality, brand-safe premium television network content—it was the perfect coda to his career. Mr.

          Lucas has spent decades cultivating deep roots in advertising sales related to high quality premium




                                                       1 of 26
                                                                                              INDEX NO. 652529/2020
NYSCEF DOC. NO. 28 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                       34 of 58 NYSCEF: 07/17/2020




          television network content. In 2018, Verizon Media lured Mr. Lucas to the position Vice

         President, Head of Sales for the Americas, with the promise that he would be able to continue

         doing this same type of work, selling high quality premium video television-type content delivered

         online. As part of its pitch to Mr. Lucas, Verizon Media committed to substantially increase its

         inventory of online, high quality, premium brand-safe video content, premium brand-safe display

          content, and content marketing. But this turned out to be a bait-and-switch. Verizon Media never

          fulfilled its promise to develop such content at scale, and when WarnerMedia offered Mr. Lucas a

          chance to work on high quality, brand-safe premium television network video content at scale, he

          was interested in the opportunity to do the work that never became available at Verizon Media.

          But rather than work out an organized transition for Mr. Lucas to leave Verizon Media and move

          to WarnerMedia, Mr. Lucas was faced with threats of litigation to enforce overbroad non-

          competition provisions designed to intimidate and prevent him from ascending to the apex of his

          career, solely because Verizon Media enjoyed his overall success and did not want him to leave

          and work for WarnerMedia, a subsidiary of AT&T. At the time, Verizon’s threats could not be

          challenged due to the COVID-19-related limitations on court availability and resulted in Mr. Lucas

          leaving Verizon Media in May 2020 without the position with WarnerMedia secured.

                 3.      Despite Verizon’s initial success in preventing Mr. Lucas from moving forward

          with the WarnerMedia position in May as a result of Verizon’s threats, WarnerMedia renewed its

          offer to Mr. Lucas in June, a month after Mr. Lucas had left Verizon, which coincided with the

          expanded availability of New York State Courts. Again, Mr. Lucas approached Verizon to

          understand its position now that he had not been a Verizon employee for more than a month, and

          still Verizon maintained its baseless position related to its unenforceable and overly broad non-

          competition provision, forcing Mr. Lucas to seek judicial intervention to protect his opportunity



                                                          2


                                                      2 of 26
                                                                                               INDEX NO. 652529/2020
NYSCEF DOC. NO. 28 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                       35 of 58 NYSCEF: 07/17/2020




          and address the failure of Verizon Media to live up to its promises. In a preliminary ruling issued

          on June 29, 2020, the Honorable Jennifer G. Schecter, J.S.C. held that Verizon’s litigation threats

          were “based on what appears to be an unenforceable restrictive covenant,” yet Verizon pushed

          forward with its threats. WarnerMedia’s job offer expired on June 30, 2020 because, even after

          Justice Schecter’s ruling, Verizon would not stand down from its position, knowing that in doing

          so it would be able to prevent Mr. Lucas from moving forward with WarnerMedia. As a result,

          Verizon prevented Jeff Lucas from accepting a capstone job opportunity that would have paid him

          approximately $4 million annually over the next three years.

                                                     PARTIES

                 4.      Jeff Lucas is a resident of New York County.

                 5.      Verizon Communications, Inc. is a Delaware Corporation with its principal place

         of business in New Jersey.

                 6.      Verizon Media, Inc. is a Delaware Corporation with its principal place of business

         in New York County.

                                            JURISDICTION & VENUE

                 7.      The jurisdiction of this Court is invoked pursuant to N.Y. C.P.L.R. §§ 301 and 302.

          Defendants transact business in the state of New York.

                 8.      Venue is properly laid under CPLR § 503 and because a substantial part of the

          events alleged occurred within New York County.

                                           FACTUAL BACKGROUND

                 9.      Plaintiff Jeff Lucas has decades of experience in the ad sales industry. Over that

          period of time, he held positions at NBCU, Viacom, Snap, Inc. and Verizon Media.




                                                          3


                                                       3 of 26
                                                                                               INDEX NO. 652529/2020
NYSCEF DOC. NO. 28 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                       36 of 58 NYSCEF: 07/17/2020




                 10.     He has developed an extensive professional network of relationships during his

          time in the ad sales industry and has developed a reputation as an excellent leader of ad sales

          departments.

          Ad Sales and the Roles at Issue

                 11.     It is important to differentiate between different types of advertising sales roles.

          The roles are based on the content tied to the ad sales (i.e., what the consumer is viewing when the

          consumer sees the advertisement) and the context of the content (i.e., how and when they are

          delivered to the consumer, whether through television, online, billboard or print). As a result, the

          advertising strategies and business models vary greatly because the content and how it is delivered

          influences how consumers are targeted and which client decision-makers are approached.

                 12.     The advertising sales role that Mr. Lucas sought with WarnerMedia (President,

         WarnerMedia Advertising Sales), and the role he previously held at Verizon Media (Head of Ad

         Sales North America) are entirely separate with respect to these characteristics and consequently

         inhabit different places in the advertising industry.

                 13.     First, these roles rely on two wholly distinct methods of delivery.              The

         WarnerMedia role would have been responsible for sales of ads predominately delivered over its

         broadcast/cable television networks such as TNT or TBS (“Network Delivery”).                Network

         Delivery results in broader audience targeting because the data available is more limited and the

         ads are distributed to a large broad-based audience at the same time. Ad sales for content that use

         Network Delivery is heavily reliant on contextual-based targeting strategies. Verizon Media does

         not deliver any of its content using Network Delivery.

                 14.     Mr. Lucas’s role at Verizon Media, however, was exclusively related to sales of ads

         delivered online, through streaming, desktop or mobile web/app (“Online Delivery”) for all of the



                                                           4


                                                       4 of 26
                                                                                               INDEX NO. 652529/2020
NYSCEF DOC. NO. 28 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                       37 of 58 NYSCEF: 07/17/2020




          Yahoo (including Yahoo Mail), AOL, Huffington Post brands as well as the Microsoft brands,

          MSN and XBOX. Online Delivery is not tied to any set schedule, allowing the consumer to view

          the content on demand. Online Delivery also has more individualized data available, using deep

          data insights garnered from the consumer’s content consumption history, location tracking, mail,

          mail purchase receipts, carrier data, search requests and other data points, allowing for more

          refined audience targeting and ads that are individualized.

                 15.     Ad sales for Verizon Media’s non-premium content that use Online Delivery,

          which comprised the majority of the content Mr. Lucas sold during his time with Verizon Media,

          primarily use programmatic sales: an automated process that leverages the available audience

          information for highly targeted individualized sales that is typically independent from the content

          being viewed by the individual. Content does not need to be contextual in nature. Content using

          Online Delivery may also utilize direct sales, but it is typically limited to premium content and

          only made up a smaller part of the revenue Mr. Lucas generated during his time with Verizon

          Media. While the role with WarnerMedia may have included oversight of a very small amount of

          content using Online Delivery, it would have had no oversight of any programmatic sales.

                 16.     Second, the content sold for each of the roles is dramatically different. The

          WarnerMedia role is almost exclusively focused on premium video content, which is high quality,

          television type, brand-safe (i.e., designed to avoid associations with negative content)

          entertainment/news/sports/finance programming using Network Delivery (“Network Premium

          Video Content”). Network Premium Video Content is professionally produced, often episodic,

          scripted or non-scripted, with contextual sponsorship opportunities differentiating itself in the

          marketplace by creating a deeper resonance with the consumer. Advertisers seek to purchase

          Network Premium Video Content for advertisements using broad demographic information rather



                                                           5


                                                       5 of 26
                                                                                                   INDEX NO. 652529/2020
NYSCEF DOC. NO. 28 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                       38 of 58 NYSCEF: 07/17/2020




          than targeted individual consumer data. Network Premium Video Content advertising sales is

          focused on the type of viewer the content attracts using the context of the content both based on

          the specific content itself and where and when the content is delivered. Verizon Media does not

          sell any ads related to Network Premium Video Content.

                 17.     In Mr. Lucas’s role with Verizon Media, he was primarily selling lower priced,

          non-premium display content, sold programmatically, which is usually an article viewed on a

          webpage, similar to magazine-type content. This can be premium (professionally produced, brand

          safe and with the ability to provide increased demand) or non-premium (generic articles and

          undifferentiated from other content available), and, given that it uses Online Delivery, is highly

          targetable using programmatic sales. Online display content was Mr. Lucas’s principal focus of

          advertising sales during his time with Verizon Media, making up more than 85% of the revenue

          he generated. He also had responsibilities related to sales of premium video content that used

          Online Delivery, but that content was limited and did not make up a substantial part of the revenue

          he generated. Online display content would have been a minimal part of his responsibilities in his

          role at WarnerMedia with no oversight of programmatic sales.

                 18.     The Verizon Media position also had Online Delivered content marketing

          responsibilities. Content marketing is bespoke content online that may not explicitly promote a

          brand but is intended to stimulate interest in its products or services. Mr. Lucas’s department at

          Verizon Media sold some premium content marketing using Online Delivery, but it was very

          small. The role at WarnerMedia would not have had these responsibilities.

                 19.     Given that the roles at issue deal with different types of content that rely on different

          delivery methods, the client companies would interact with them distinctly. Network Television-

          based advertising, like what Mr. Lucas would perform at WarnerMedia, usually has a dedicated



                                                            6


                                                        6 of 26
                                                                                             INDEX NO. 652529/2020
NYSCEF DOC. NO. 28 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                       39 of 58 NYSCEF: 07/17/2020




          agency client buying team and associated line-item budget. Non-television advertising, primarily

          consisting of Online Delivered programmatic sales, typically has its own marketing budget and its

          own dedicated client-buying team in an agency company’s marketing department. The specific

          client decision-makers and strategies for the ad sales related to WarnerMedia’s and Verizon

          Media’s content are distinct and thus the roles are not competitive.

          Mr. Lucas’s Deep Background in Premium Ad Sales

                 20.     Prior to 2016, Mr. Lucas’s positions had primarily focused on ad sales related to

         Network Premium Video Content, specifically episodic content through his work with NBCU

         Entertainment, NBCU Sports/Olympics, Viacom Entertainment (Comedy Central, Spike TV),

          Viacom Music (MTV, VH1), and Viacom Kids (Nickelodeon).

                 21.     During his time at Viacom, Mr. Lucas ran advertising sales for 22 Cable Television

          Networks representing approximately 25% of the total television cable industry’s audience. He

          introduced an industry leading custom cross-platform content marketing engine, Viacom Velocity,

          and a data-driven television ad solution called Viacom Vantage, creating and packaging targetable

          programmatic audience segments.

                 22.     Following his time at Viacom, Mr. Lucas was hired as the Global Head of Sales at

         Snap Inc. (then Snapchat), to develop its digital ad sales platform. At the time he began at Snap,

         ad sales were driven mostly by premium brand advertisers purchasing video mobile inventory to

         access a younger, harder to find audience. During his tenure at Snap, programmatic ad solutions

         were introduced and Snap’s premium, professionally produced, original video television-like

         content was marketed as part of Snap’s Discover platform.

                 23.     Snap’s Discover Platform shows were similar to the Network Premium Video

         Content that Mr. Lucas had substantial experience selling during his time at Viacom, and his



                                                           7


                                                       7 of 26
                                                                                              INDEX NO. 652529/2020
NYSCEF DOC. NO. 28 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                       40 of 58 NYSCEF: 07/17/2020




          experience in developing the Viacom Velocity and Vantage divisions provided a foundation for

          Mr. Lucas to take his premium ad sales and content creation expertise and merge it with his ad

          sales knowledge to further enhance the Snap ad sales platform driving the fastest revenue growth

          for a digital company in history at scale during his tenure.

          Verizon Media’s Pitch and False Promises

                 24.     In early 2018, Mr. Lucas’s deep experience in Network Premium Video Content ad

         sales, knowledge of direct/programmatic display ad sales and extensive client contact list led Tim

         Armstrong, CEO and Founder of Oath (rebranded to Verizon Media in January 2019), to hire Mr.

         Lucas for the position of Vice President, Head of Sales for the Americas.

                 25.     Mr. Armstrong represented to Mr. Lucas that he would be looking to Mr. Lucas to

          monetize Oath/Verizon Media’s soon-to-be expanded premium video content with premium brand

          advertisers. Mr. Armstrong expressed his vision of building a premium layer of video content sales

          over an existing base of premium video/display content executed programmatically using deep

          data insights to drive overall revenue. He discussed this in the context of possibly acquiring a

          Viacom-like Network Premium Video Content producer. But first, Oath/Verizon Media would

          need to develop incremental premium video/Display content to sell to premium content

          advertisers. This appealed to Mr. Lucas because of his vast experience with premium content and

          premium content advertisers.

                 26.     While discussing compensation for the position, Mr. Lucas stated that he was

          looking for a compensation plan similar to what he received during his time at Viacom and Snap.

                 27.     The initial offer from Mr. Armstrong of base salary with bonus and equity did not

          meet Mr. Lucas’s compensation request, but to bridge the gap between the offer and the request,




                                                           8


                                                        8 of 26
                                                                                             INDEX NO. 652529/2020
NYSCEF DOC. NO. 28 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                       41 of 58 NYSCEF: 07/17/2020




          Oath/Verizon Media offered additional compensation entirely contingent on the sales of premium

          content offerings at scale.

                 28.     Based on the stated commitment to develop Oath/Verizon Media-based owned and

          operated premium content, Mr. Lucas accepted a compensation package that included

          approximately one-third of his annual compensation (either $750,000 or $1,500,000 based on

          meeting certain thresholds) tied to sales of such Oath/Verizon Media owned and operated premium

          content broken down and described as Display Reserve (Premium Display Content), Video

          Reserve (Premium Video Content) and RYOT (Content Marketing), in a supplement to his

          employment agreement (the “Premium Content Bonus”). The Premium Content Bonus was

          memorialized in the Performance Bonus Program document provided with Mr. Lucas’s

          employment agreement, both of which Mr. Lucas signed on April 18, 2018. The documentation

          related to the acceptance of the equity portion of Mr. Lucas’s compensation, agreed to in April

          2018, was first provided months later in September 2018 in the form of a Restricted Stock Unit

          Agreement between Mr. Lucas and Verizon Communications (the “RSU Agreement”).

                 29.     Mr. Lucas began his position with Oath/Verizon Media in April 2018, shortly after

          signing the employment agreement.       He was responsible for Direct/Programmatic Digital

          Advertising Sales in the Americas across Verizon Media (consisting of online owned and operated

          sites representing AOL, Huffington Post, Yahoo, Yahoo Mail, and their associated brands, as well

          as representing the sale of Microsoft’s Global MSN and XBOX digital brand offerings), and was

          also responsible for the Demand Side Platform (“DSP”). The DSP programmatically sells the

          inventory of third-party publishers packaged with Verizon Media’s owned and operated digital

          sites. In January 2019, the Exchange Sales Group was added to Mr. Lucas’s responsibilities, which

          includes the programmatic sale of similar owned and operated/third party inventory to third party



                                                         9


                                                      9 of 26
                                                                                              INDEX NO. 652529/2020
NYSCEF DOC. NO. 28 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                       42 of 58 NYSCEF: 07/17/2020




          DSPs. The revenue generated by these two programmatic groups, the DSP and the Exchange Sales

          Group represented approximately 85% of the revenues Mr. Lucas’s advertising sales generated for

          Verizon Media. Direct sales of premium video/display content did not make up a substantial

          portion of the revenue from Mr. Lucas’s department due to limited scale.

                 30.     These responsibilities at the time were predominantly related to programmatic ad

          sales rather than premium content-based ad sales. The Oath/Verizon Media premium content at

          that time was insubstantial, but, based on Mr. Armstrong’s representations, Mr. Lucas expected it

          to increase. It never did in a material way. Verizon Media was unsuccessful in generating any

          substantial increase in its supply of Premium Display Content, Premium Video Content or Content

          Marketing.

                 31.     Upon arrival at Verizon Media, Mr. Lucas was informed he would also be

          overseeing a number of additional groups that provided global support to all sales: The Global

          Business to Business Marketing Group, The Global Client Service Organization, and The Global

          Business Operations Group. With respect to international sales, this responsibility was to provide

          support only and did not include any direct international sales responsibility, other than a very

          small amount related to Microsoft.

                 32.     As Mr. Lucas continued in his position and provided substantial value to Verizon

          Media, it became apparent that Verizon Media would never develop sufficient premium brand-

          safe monetizable content/inventory to provide Mr. Lucas with an opportunity to realize the

          Premium Content Bonus. In fact, Verizon Media failed to create incremental, brand-safe, premium

          display inventory, did not produce a material amount of owned and operated monetizable premium

          video inventory and generated minimal RYOT content marketing offerings in 2018/early 2019.




                                                         10


                                                     10 of 26
                                                                                              INDEX NO. 652529/2020
NYSCEF DOC. NO. 28 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                       43 of 58 NYSCEF: 07/17/2020




                   33.   Mr. Lucas first brought the missing content associated with the Premium Content

          Bonus up with his boss, CEO Guru Gowrappan, in a conversation surrounding his first-year annual

          review. Mr. Gowrappan encouraged him to pursue with Human Resources what was promised.

          The overall review provided to Mr. Lucas was overwhelmingly positive.

                   34.   When Mr. Lucas approached Courtney Panik and Christy Fazeli in Human

          Resources to discuss the impossibility of receiving the Premium Content Bonus, they spoke with

          the Finance department and confirmed that there was no money associated with the Premium

          Content Bonus. No offer of any replacement for the missing compensation was presented to Mr.

          Lucas.

                   35.   On information and belief, Oath/Verizon Media had no intention, nor ability to

          develop sufficient premium content to give Mr. Lucas an opportunity to achieve the Premium

          Content Bonus, and only offered it to induce Mr. Lucas to accept the position as well as a reduced

          compensation package. In fact, Verizon/Verizon Media executives have stated numerous times,

          and as recently as January 2020 that it would not be investing in content production.

                   36.   During Mr. Lucas’s time at Verizon Media, despite his extraordinary performance,

          which included turning around Mr. Gowrappan’s sales department, building a new diverse, strong

          senior sales management team and generating tens of millions of dollars in incremental revenues,

          Mr. Lucas’s role had been reduced (the Latin American responsibilities were moved to

          International) and was further limited when, in March 2019, Mr. Gowrappan hired his good friend

          and former boss Iván Markman as Chief Business Officer (“CBO”).

                   37.   In January 2019, Mr. Gowrappan, asked Mr. Lucas to shift his reporting line from

          reporting directly to Mr. Gowrappan to the incoming CBO, Mr. Markman. Earlier in his career,

          Mr. Markman had hired Mr. Gowrappan to work for him at Yahoo. Mr. Gowrappan stated that he



                                                         11


                                                      11 of 26
                                                                                                INDEX NO. 652529/2020
NYSCEF DOC. NO. 28 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                       44 of 58 NYSCEF: 07/17/2020




          needed one of his “own people” as a direct-report because the majority of his other direct-reports

          were former Verizon corporate employees. He told Mr. Lucas that he would not be successful

          unless he could hire Mr. Markman and asked if Mr. Lucas would help him out.

                 38.     Mr. Gowrappan promised Mr. Lucas that in return for agreeing to report to Mr.

          Markman, he would expand Mr. Lucas’s responsibilities from North America sales to include all

          International Ad Sales. Mr. Gowrappan also introduced the possibility of moving Ecommerce to

          expand Mr. Lucas’s scope of responsibilities

                 39.     Mr. Gowrappan also committed to Mr. Lucas that Mr. Markman would not interact

          externally with clients.

                 40.     Mr. Gowrappan never moved international ad sales to Mr. Lucas.

                 41.     Mr. Gowrappan never moved any Ecommerce responsibilities to Mr. Lucas to

          expand the scope of his responsibilities

                 42.     Mr. Markman upon arrival immediately requested a list of the top clients that he

         should meet and then proceeded to regularly meet with clients despite Mr. Gowrappan’s

         assurances to the contrary.

                 43.     Throughout 2019 and until the time of his departure on May 8, 2020, Mr. Lucas

         was the head of North America Ad Sales and Global Client Solutions (International sales support

         functions, almost no direct International sales responsibility).

         Mr. Lucas’s Opportunity with WarnerMedia and Verizon’s Threats

                 44.     On December 11, 2019, AdAge, a well-known publication in the advertising

          industry, published an article covering the changes in broadcast/cable television ad sales leadership

          in 2019. It noted that the only open television ad sales leadership position not filled was

          WarnerMedia’s global head of ad sales.



                                                           12


                                                       12 of 26
                                                                                                INDEX NO. 652529/2020
NYSCEF DOC. NO. 28 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                       45 of 58 NYSCEF: 07/17/2020




                 45.     In the AdAge article, Mr. Lucas’s was the only name mentioned as a possible

          candidate to fill the WarnerMedia vacancy, and the author referenced Mr. Lucas’s experience at

          Viacom, including his involvement with the development of Viacom Vantage and Velocity, as

          why she believed Mr. Lucas would be the right candidate for the role. The role would leverage

          Mr. Lucas’s experience in the traditional TV business, as well as digital, social and programmatic

          ad sales.

                 46.     Mr. Lucas was surprised to see his name mentioned in the article, but agreed with

          the author’s assessment and thought the WarnerMedia position would be the opportunity that his

          35 plus-year career had been building to. And at the age of 59, he did not expect there to be similar

          opportunities in the future.

                 47.     The vacant title at WarnerMedia was “President, WarnerMedia Advertising Sales,”

          and its responsibilities include overseeing WarnerMedia’s media and premium episodic television

          based content, multiplatform advertising strategies and initiatives across WarnerMedia’s portfolio

          of television network brands (CNN, HLN, TNT, TBS, truTV, Cartoon Network, Adult Swim). It

          would return Mr. Lucas to a position with a similar scope as his responsibilities at NBC and

          Viacom, and to a role similar in geographic scale to Snap. It would also allow him to return to

          work with creators of premium television content, which was not available at Verizon Media. The

          WarnerMedia position would not include oversight responsibilities for programmatic ad sales,

          which made up the majority of Mr. Lucas’s responsibilities at Verizon Media.

                 48.     On December 14, 2019, shortly after the AdAge article was published, Mr.

          Markman sent Mr. Lucas a text message attaching the article with a question mark in the text.




                                                           13


                                                       13 of 26
                                                                                              INDEX NO. 652529/2020
NYSCEF DOC. NO. 28 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                       46 of 58 NYSCEF: 07/17/2020




                 49.    Mr. Gowrappan proceeded to contact Mr. Lucas on December 17, 2019 while Mr.

          Lucas was out of the country on vacation suggesting Mr. Lucas call him. Mr. Lucas complied and

          called him that evening.

                 50.    During their phone call, Mr. Gowrappan mentioned he heard a rumor that Mr.

         Lucas was leaving Verizon Media to go to WarnerMedia.               Mr. Lucas suggested that Mr.

         Gowrappan did not hear a rumor, but had read it in an AdAge article. Mr. Gowrappan agreed and

         asked Mr. Lucas whether he was looking for another position and mentioned that he valued loyalty.

         Mr. Lucas replied that he was not in the market looking for another position and that he receives

         calls periodically about other positions when they open up, even though they are rarely

         opportunities he would consider. Mr. Lucas mentioned that when other companies approach him,

         he will usually listen. Mr. Lucas stated that he did not have a contractual commitment and that he

         listened because he would always want to do what is best for his family for the time remaining in

         his career.

                 51.    As the call continued, Mr. Lucas asked Mr. Gowrappan if he would speak with a

         much larger company if the company called to recruit him into a CEO role. Mr. Gowrappan replied

         yes, but stated that he has a two-year commitment remaining to Verizon Media and was not able

         to move now. Mr. Gowrappan ended the call by telling Mr. Lucas that Mr. Lucas has been

         delivering great results and that he did not feel good about the recent article.

                 52.    The following morning, Mr. Markman attempted to contact Mr. Lucas while Mr.

         Lucas was still on vacation and later texted Mr. Lucas that “Guru didn’t get the warm and fuzzy

         on this one based on your guys call. Will try later to make sure we are clear”. Mr. Lucas responded

         and after playing phone tag for a day, Mr. Lucas spoke with Mr. Markman about his conversation

         with Mr. Gowrappan.



                                                          14


                                                      14 of 26
                                                                                            INDEX NO. 652529/2020
NYSCEF DOC. NO. 28 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                       47 of 58 NYSCEF: 07/17/2020




                 53.    When he spoke with Mr. Markman, Mr. Lucas reviewed his conversation with Mr.

          Gowrappan and the questioning of loyalty. Mr. Lucas stated to Mr. Markman that Mr. Lucas did

          not have a contractual commitment with Verizon Media, and that he only wants to do what is best

          for his family over the remaining years in his career. Mr. Lucas mentioned that he was promised

          a number of things by Verizon Media when hired, which Mr. Gowrappan knew about, and then

          again by Mr. Gowrappan in January 2019 that were never delivered, including responsibility for

          International Sales and the possible movement of ECommerce to Mr. Lucas. Mr. Lucas also

          mentioned the Premium Content Bonus that he was promised when hired, which represented

          approximately one third of his total compensation package and never realized. Mr. Markman

          confirmed that Mr. Gowrappan had mentioned to him that Mr. Lucas was not happy about the

          unavailability of the Premium Content Bonus. Mr. Markman also asked that if Mr. Lucas were

          ever considering another opportunity, he should approach Mr. Markman first before accepting an

          offer to see if there was anything Mr. Markman could do to keep him at Verizon Media and

          expressed how well Mr. Lucas had performed at Verizon Media and they wanted him to stay.

                 54.    At no time during that call or any other communication in 2019 or early 2020, did

          Mr. Gowrappan or Mr. Markman mention any non-competition restriction, nor did either state that

          the WarnerMedia position would violate any terms of Mr. Lucas’s agreements with Verizon.

                 55.    In early 2020, Mr. Lucas engaged in detailed discussions with WarnerMedia

          regarding the vacant position described in AdAge. As those discussions turned serious, Mr. Lucas

          decided to follow the guidance of Mr. Markman and let him know over the last week of February

          that he received a serious offer from WarnerMedia and that he wanted to accept the position. The

          offer was for a three-year term, with compensation of approximately $4,000,000 per year. Mr.




                                                        15


                                                     15 of 26
                                                                                               INDEX NO. 652529/2020
NYSCEF DOC. NO. 28 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                       48 of 58 NYSCEF: 07/17/2020




          Lucas verbally communicated the details of the offer to Mr. Markman during the week of February

          27, 2020, and later via text on March 3, 2020.

                 56.     Mr. Lucas had multiple conversations with Mr. Markman and Andy Nebens (Chief

         People Officer) during the first week of March to discuss his intent to accept the WarnerMedia

         position and the timing and process of a transition. In the first conversation with Mr. Nebens, Mr.

         Nebens offered a potential increase in compensation to get him to stay with Verizon Media. Mr.

         Lucas kindly refused and stated that he wanted to return to selling premium television content

         (Network Premium Video Content) and work with premium television content creators again, an

         opportunity which never materialized at Verizon Media.

                 57.     At their next meeting, Mr. Nebens informed Mr. Lucas that he had agreed to a non-

         compete. Mr. Lucas informed Mr. Nebens that he did not recall ever discussing or agreeing to a

         non-compete, nor seeing it in his employee agreement. Mr. Nebens informed Mr. Lucas it was

         not in his employment agreement but instead attached as an exhibit to his RSU Agreement, which

         he accepted five months after starting with Verizon Media. Mr. Lucas suggested that burying the

         non-compete deep in the small print of the RSU Agreement already promised at the time of hiring

         was sneaky. Mr. Nebens smiled and told Mr. Lucas he could not agree to that description.

                 58.     On March 13, 2020, Verizon Media’s outside counsel sent a letter to Mr. Lucas’s

         attorney threatening to bring legal action and asserting that the positions they believed Mr. Lucas

         was contemplating with WarnerMedia and Xandr (another AT&T subsidiary) were in violation of

         the non-competition provisions in exhibits to the RSU Agreement he signed during his

         employment with Verizon Media. The Verizon Media attorney requested a copy of the description

         of the WarnerMedia role (and Xandr role, though one had never been discussed) and sought

         confirmation that Mr. Lucas was in compliance with his confidentiality obligations.



                                                           16


                                                     16 of 26
                                                                                              INDEX NO. 652529/2020
NYSCEF DOC. NO. 28 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                       49 of 58 NYSCEF: 07/17/2020




                59.     Having nothing to hide, on March 17, 2020, Mr. Lucas’s attorney provided a

         description of the WarnerMedia position demonstrating that the position was not competitive. On

         March 19, 2020, Mr. Lucas’s attorney followed up with a letter explaining that Verizon Media and

         WarnerMedia could not compete because the content at issue was of an entirely different nature:

         Mr. Lucas was unable to sell ads related to Network Premium Video Content at Verizon Media,

         instead selling direct and programmatic ads, primarily for display content; Network Premium

         Video Content ad sales would be his primary responsibility at WarnerMedia, which was virtually

         absent at Verizon Media; and he would have no responsibility for programmatic ads at

         WarnerMedia, which was the main source of advertising sales revenue at Verizon Media.

         (Although Xandr does offer programmatic solutions, this was not the role he was considering.)

         Furthermore, he was in compliance with all confidentiality provisions, and the differing nature of

         the work meant that the little, if any, confidential Verizon Media information in his possession of

         which he may be aware would not be of much use to WarnerMedia.

                60.     Following extensive discussions and correspondence, Verizon Media continued to

         threaten legal action to enforce the non-competition provisions in the exhibit to the equity

         agreements if Mr. Lucas were to move forward with the WarnerMedia position.

                61.     In response and in an effort to clarify and potentially address Verizon Media’s

         concerns, Mr. Lucas requested that Verizon Media identify the basis for its assertion that the

         WarnerMedia position would violate any enforceable non-competition restriction.           Such an

         explanation never came; Verizon Media only identified general job responsibilities and simply

         stuck by its assertion that the positions were competitive because Mr. Lucas would be selling ads

         and performing similar functions.




                                                         17


                                                     17 of 26
                                                                                              INDEX NO. 652529/2020
NYSCEF DOC. NO. 28 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                       50 of 58 NYSCEF: 07/17/2020




                 62.     Verizon Media intentionally ignored the fundamental differences between the

          responsibilities of each position. These included differences between the companies’ inventories

          of content, that Mr. Lucas would be selling ads related to Network Premium Video Content

          unavailable at Verizon Media, the differences between the strategies and way in which ad sales for

          premium episodic television content (such as WarnerMedia’s content) differs from

          display/programmatic content (such as Verizon Media’s content), and that Mr. Lucas was simply

          not privy to any information that would give WarnerMedia any advantage.

                 63.     For Mr. Lucas, the opportunity at WarnerMedia was what was missing from

          Verizon Media, though promised to him when he started. There was virtually no premium video

          content to sell and no way to interact with the content creators and put together advertising

          strategies leveraging premium video content.         He was stuck selling almost exclusively

          direct/programmatic non-premium lower priced display content, which was not the type of work

          he was promised when he accepted the position at Verizon Media and not the type of work he

          wanted to continue doing as his career was at its height.

                 64.     In an April 3, 2020 letter from Verizon Media, however, the company’s real reason

          for threatening Mr. Lucas with legal action was laid bare: “the Company hopes Mr. Lucas remains

          a Verizon Media employee.” Given Mr. Lucas’s track record at Verizon Media of course they

          wanted to keep him in his position: he was an excellent employee, at a bargain rate, because more

          than a third of the compensation he was promised in 2018 and 2019 was simply not achievable

          and never delivered.

                 65.     When Mr. Lucas reported Verizon Media’s position to WarnerMedia,

          WarnerMedia was clear that it would not be able to hire him with the threat of litigation looming




                                                          18


                                                      18 of 26
                                                                                             INDEX NO. 652529/2020
NYSCEF DOC. NO. 28 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                       51 of 58 NYSCEF: 07/17/2020




          from Verizon Media. Verizon Media’s bad faith threat of litigation would cost Mr. Lucas the

          biggest opportunity of his career.

                 66.     What is more, during this time Mr. Lucas had no ability to challenge Verizon

         Media’s position as the courts in New York were closed in light of the COVID-19 pandemic, and

         while the matter was important to him, it was not essential and would have to wait until the

         environment improved.

                 67.     Having considered his options, Mr. Lucas notified Mr. Markman on April 17, 2020,

         that despite Mr. Lucas’s multiple offers to work out an amicable transition, Mr. Lucas’s last day

         would be May 4, 2020. Mr. Lucas felt that Verizon Media and Verizon Media’s lawyers were not

         operating in good faith, and merely stalling in order to block the chance for Mr. Lucas to join

         WarnerMedia because it was owned by AT&T. Mr. Lucas was told numerous times by both Mr.

         Markman and Mr. Nebens that Verizon would not be as tough on enforcing the non-compete if

         WarnerMedia was not owned by AT&T, but they never elaborated on what that actually meant.

                 68.     Both Mr. Markman and Mr. Nebens stated that Verizon has to send a message to

         AT&T and other Verizon employees that they could not leave Verizon to work at AT&T. Mr.

         Lucas was told by both Mr. Markman and Mr. Nebens that if they let Mr. Lucas go to AT&T, how,

         for example, could they say no to Verizon Consumer Group EVP & CEO, Ronan Dunne, if he

         wanted to leave to go to work for AT&T or T-Mobile. During that conversation, it was also

         discussed that the courts are not open to challenge Verizon Media’s decision that Mr. Lucas’s

         offered position at WarnerMedia was violating a non-compete provision.

                 69.     Mr. Lucas decided to leave Verizon regardless, and resigned effective as of May 8,

         2020, four days later than originally planned, at Mr. Markman’s request to facilitate better

         messaging.



                                                         19


                                                     19 of 26
                                                                                                 INDEX NO. 652529/2020
NYSCEF DOC. NO. 28 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                       52 of 58 NYSCEF: 07/17/2020




                 70.     When Mr. Lucas resigned, he did not have a position in place and believed that the

          opportunity with WarnerMedia was lost. In conversation the week of April 21, 2020, following

          the date Mr. Lucas notified Verizon Media of his plans to leave, Mr. Lucas informed Mr. Nebens

          that he felt the WarnerMedia opportunity was lost and Mr. Nebens suggested once again that Mr.

          Lucas should remain with Verizon Media since he had no job offer pending. Mr. Lucas declined.

                 71.     However, discussions with WarnerMedia resumed since his departure and

          WarnerMedia formally reinstated its original offer to Mr. Lucas contingent on providing an

          assurance that Verizon would not bring an action seeking to enforce the restrictive covenant. The

          offer would expire on June 30, 2020.

                 72.     On June 5, 2020, by letter, Mr. Lucas sought an assurance from Verizon that it

          would not continue its threat of litigation given that the non-competition provision was not

          enforceable with respect to the WarnerMedia position and he was no longer a Verizon Media

          employee.

                 73.     Instead, on June 12, 2020, despite not being a Verizon Media employee for more

          than a month, Verizon Media continued its baseless threat, focused solely on its assertion that

          WarnerMedia is a competitor and Mr. Lucas would be performing similar functions for

          WarnerMedia as he performed for Verizon Media.

                 74.     Mr. Lucas was therefore compelled to seek judicial intervention to protect the job

          opportunity with WarnerMedia (which was set to expire on June 30, 2020) and address the failure

          of Verizon Media to live up to its promises and he instituted this action on June 22, 2020. By

          order to show cause, Mr. Lucas sought a preliminary injunction and temporary restraining order

          that would restrain and enjoin Defendants from taking any and all actions to enforce against Plaintiff

         the terms of Exhibit B of the 2018 RSU Agreement, and more specifically, from enforcing such terms

         as against Plaintiff with respect to his employment with WarnerMedia, and in particular, in the role

                                                           20


                                                       20 of 26
                                                                                                  INDEX NO. 652529/2020
NYSCEF DOC. NO. 28 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                       53 of 58 NYSCEF: 07/17/2020




          President, WarnerMedia Advertising Sales. The matter was assigned to Justice Jennifer G. Schecter in

          the Commercial Division.

                 75.     In opposition to Mr. Lucas’s claims, Verizon focused almost exclusively on its belief

          that Mr. Lucas would have direct involvement with Xandr, not on Mr. Lucas’s position with

          WarnerMedia, information that Verizon failed to include in its April 3, 2020 letter or any other letter

          thereafter, including its June 12, 2020 letter. Recognizing the weakness of its position vis-à-vis

          WarnerMedia, Verizon grasped at a potential relationship with Xandr, which still would not have been

          sufficient to enforce a non-competition provision.

                 76.     During a preliminary conference with Justice Schecter on June 25, 2020, the Court

          urged the parties to find a resolution to the dispute, while recognizing that restrictive covenants

          are subject to strict scrutiny. Over the next several days the parties engaged in dialogue but could

          not reach an agreement whereby Verizon would commit not to interfere with Mr. Lucas’s intention

          to accept the position with WarnerMedia.

                 77.     On June 29, 2020 Justice Schecter issued a decision and order on Mr. Lucas’s

          motion. Therein the Court held that Mr. Lucas “established a likelihood of success on the merits

          by demonstrating that the restrictive covenant is likely unenforceable….” With the benefit of this

          decision, through counsel, Mr. Lucas expressed his intent to accept the offer with WarnerMedia

          and start work immediately. It its last communication to Mr. Lucas, on June 30, 2020 at 3:49 p.m.,

          Verizon claimed that despite Justice Schecter’s clear indication that Verizon did not have a

          sufficient business interest to protect, it would not agree to stand down if Mr. Lucas accepted the

          position at WarnerMedia. With the baseless threats from Verizon lingering, Mr. Lucas could not

          freely accept the offer from WarnerMedia, and it expired on June 30, 2020. As of the filing of the

          Amended Complaint, the position has not yet been filled.



                                                            21


                                                        21 of 26
                                                                                                INDEX NO. 652529/2020
NYSCEF DOC. NO. 28 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                       54 of 58 NYSCEF: 07/17/2020




                  78.     On information and belief, Verizon knew that by continuing its position with

          respect to the position at WarnerMedia, despite not having a valid legitimate business interest in

          enforcing the non-competition restriction, it would be able to succeed in its goal to prevent Mr.

          Lucas from moving forward with the position at WarnerMedia. As such, Verizon’s conduct was

          willful and malicious.

                                                CAUSES OF ACTION

                                             FIRST CAUSE OF ACTION
                                     Tortious Interference with Business Relations

                  79.     Mr. Lucas repeats and realleges the allegations set forth in paragraphs 1 through 78

          as if fully set forth herein.

                  80.     Mr. Lucas had a business relationship with WarnerMedia and an offer of

         employment for the position of President, WarnerMedia Advertising Sales for a three-year term

         with annual compensation of approximately $4,000,000.

                  81.     Mr. Lucas disclosed this relationship to Defendants, including the offer of

         employment.

                  82.     Defendants threatened to initiate litigation to enforce non-competition provisions

         that Defendants knew are not enforceable with respect to the position of President, WarnerMedia

         Advertising Sales.

                  83.     On information and belief, Defendants knew that through their threat to initiate

         such action they would prevent Mr. Lucas from being able to move forward with the position at

         WarnerMedia.

                  84.     Defendants’ threat of litigation caused the offer of employment for the position of

         President, WarnerMedia Advertising Sales to be rescinded.

                  85.     Defendants’ actions were intentional and malicious.

                                                           22


                                                       22 of 26
                                                                                                INDEX NO. 652529/2020
NYSCEF DOC. NO. 28 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                       55 of 58 NYSCEF: 07/17/2020




                  86.     As a result of the foregoing, because the employment offer was rescinded due to

          Defendants’ baseless threats, Mr. Lucas sustained and will continue to sustain irreparable harm to

          his career and severe economic injury for which he is entitled to monetary compensation in an

          amount to be determined at trial but in any event not less than $12,000,000 in addition to punitive

         damages.

                                           SECOND CAUSE OF ACTION
                                          Fraudulent Inducement to Contract

                  87.     Mr. Lucas repeats and realleges the allegations set forth in paragraphs 1 through 86

          as if fully set forth herein.

                  88.     Prior to entering into an employment agreement with Defendants, Tim Armstrong,

         CEO of Oath now Defendant Verizon Media, represented that Oath would continue and increase

         development of premium content.

                  89.     Mr. Armstrong knew that it was not true, but made the statement to induce Mr.

         Lucas to accept approximately one-third of his compensation in the form of bonus compensation

         related to advertising sales relating to the premium content, the Premium Content Bonus.

                  90.     Mr. Lucas relied on Mr. Armstrong’s representation and entered into the

         employment agreement.

                  91.     After he started in his role with Defendants, Mr. Lucas learned that there would not

         be sufficient premium content for him to achieve the Premium Content Bonus promised to him

         when he entered into the employment agreement.

                  92.     Defendants’ actions were intentional and malicious.

                  93.     As a result of the foregoing, Mr. Lucas has been harmed in an amount to be

         determined at trial, but in no event less than seven hundred fifty thousand dollars ($750,000) for




                                                           23


                                                       23 of 26
                                                                                                INDEX NO. 652529/2020
NYSCEF DOC. NO. 28 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                       56 of 58 NYSCEF: 07/17/2020




          each of the two years he worked for Defendants, totaling one million, five hundred thousand

          dollars ($1,500,000), in addition to punitive damages.

                                          THIRD CAUSE OF ACTION
                            Breach of Implied Covenant of Good Faith and Fair Dealing

                  94.     Mr. Lucas repeats and realleges the allegations set forth in paragraphs 1 through 93

          as if fully set forth herein.

                  95.     Implied in all contracts, including the April 18, 2018 employment agreement and

          Performance Bonus Program between Oath (now Verizon Media) and Mr. Lucas, is a covenant of

          good faith and fair dealing, which is breached when a party to the contract acts in a manner that,

          although not constituting a breach of contract, deprived the other party to the contract the right to

          receive the benefit of the agreement.

                  96.     Mr. Lucas performed all of his material obligations under the Employment

          Agreement and Bonus Program to the extent possible.

                  97.     Defendants failed to provide the premium content required for him to satisfy the

          conditions of the Performance Bonus Program, undermining the spirit of the agreement between

          the parties and breaching the implied covenant of good faith and fair dealing.

                  98.     Defendants’ actions were intentional and malicious.

                  99.     As a result of the foregoing, Mr. Lucas has been damaged in an amount to be

          determined at trial, but in no event less than seven hundred fifty thousand dollars ($750,000) for

          each of the two years he worked for Defendants, totaling one million, five hundred thousand

          dollars ($1,500,000), in addition to punitive damages.

                                               PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Jeff Lucas respectfully requests that this Court enter judgment and grant

         the following relief:

                                                           24


                                                       24 of 26
                                                                                            INDEX NO. 652529/2020
NYSCEF DOC. NO. 28 Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 PageRECEIVED
                                                                       57 of 58 NYSCEF: 07/17/2020




          a.   Award Plaintiff an amount of not less than twelve million dollars ($12,000,000) as a result

               of Defendants’ tortious interference in Plaintiff’s relationship with WarnerMedia;

          b.   Award Plaintiff an amount of not less than one million, five hundred thousand dollars

               ($1,500,000) as a result of Defendants’ fraudulent inducement;

          c.   Award Plaintiff an amount of not less than one million, five hundred thousand dollars

               ($1,500,000) as a result of Defendants’ breach of the covenant of good faith and fair

               dealing;

          d.   Award Plaintiff punitive damages in an amount to be determined at trial;

         e.    Award Plaintiff costs and expenses of this action together with reasonable attorneys’ fees;

               and

         f.    Such other and further relief as this Court deems just and proper.



         Dated: New York, New York
                July 17, 2020

                                                     HOGUET NEWMAN
                                                     REGAL & KENNEY, LLP


                                             By:
                                                     Damian R. Cavaleri
                                                     Steven M. Silverberg
                                                     Miriam J. Manber

                                                     Hoguet Newman
                                                     Regal & Kenney, LLP
                                                     One Grand Central Place
                                                     60 East 42nd Street, 48th Floor
                                                     New York, NY 10165
                                                     Phone: 212-689-8808

                                                     Attorneys for Plaintiff
                                                     Jeff Lucas



                                                       25


                                                   25 of 26
                                                                                               INDEX NO. 652529/2020
NYSCEF DOC. NO. 28Case 1:20-cv-05542 Document 1-2 Filed 07/17/20 Page 58 of 58NYSCEF: 07/17/2020
                                                                    RECEIVED




                                                   VERIFICATlON

          STATEOFNEWYORK     )
                             ) ss.:
          COUNTY OF NEW YORK )

                 Jeff Lucas, being duly sworn deposes and says, that deponent is the plaintiff in this

          action; that deponent has read the foregoing Verified Complaint and knows the contents thereof;

          that the same is true to deponent's own knowledge, except as to the matters therein stated to be

          alleged upon information and belief, and as to those matters, believes to be true.




                                                                      /II~
                                                                JeffIllcas

          Sworn to before me this
         {&.y of July, 2020



        QJ2



                                                          26



                                                      26 of 26
